Title: To Thomas Jefferson from Adam Lindsay, 4 June 1793
From: Lindsay, Adam
To: Jefferson, Thomas



Dear Sir
Norfolk 4th. June 1793

Last February I shipped you a quantity of Candles which the Skipper told me he delivered safe—at same time wrote you by post inclosing his receipt for them with a bill of parcels, but am afraid some mistake has happened as I have never received any answer. I will thank to inform me if you received my letter.
Respecting affairs in General here trade is extremely dull, owing to this port depending allmost on the British Shipping and that trade being stopped by the little pickeroons that has been on our Coast. The Merchants wait with patience to know what will be done with the prizes carried in to Phila. as on that determination much depends whether the trade of this place will revive or be anihilated. I Remain Dr. Sir Yr. Most Obt. & Hbl. Servt.

Adam Lindsay

